Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 10-11, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15/726,267 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 10-11, 19 and 20 are anticipated by claims 1 and 3 of reference application. All the claimed limitations in claims 1, 10-11, 19 and 20 recited in the present application are transparently found in copending Application No. 15/726,267 with wording variations (see table below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Co-pending Application – 15/726,267
1. A neural network-based suggestion method, including:
determining that one or more field values in a set of field values are similar to an input value for a particular field in a fielded dataset, including
comparing a particular input value to unique field values for the particular field by
applying a plurality of similarity measures and
generating a factor vector that has one scalar for each of the unique field values;

further evaluating the evaluation vectors using a fully-connected (FC) neural network to produce suggestion scalars for similarity to the particular input value; and
using the suggestion scalars to determine one or more suggestion candidates for the particular input value.

10. The method of claim 1, further including:
determining which field values for a particular field in the fielded dataset are anomalous, including
comparing a particular unique field value to other unique field values for the particular field by
applying a plurality of similarity measures and
generating a factor vector that has one scalar for each of the unique field values;
evaluating the factor vector using the convolution filters in the CNN to generate evaluation vectors;
further evaluating the evaluation vectors using the FC neural network to produce an anomaly scalar for the particular unique field value; and
thresholding the anomaly scalar to determine whether the particular unique field value is anomalous.

1. An anomalous field value detection method, including:
determining which field values in a set of field values for a particular field in a fielded dataset are anomalous, including
comparing a particular unique field value to other unique field values for the particular field by
applying a plurality of similarity measures and
generating a factor vector that has one scalar for each of the unique field values;

further evaluating the evaluation vectors using a fully-connected (abbreviated FC) neural network to produce an anomaly scalar for the particular unique field value; and
thresholding the anomaly scalar to determine whether the particular unique field value is anomalous.

3. The method of claim 1, further including:
determining that one or more field values in the fielded dataset are similar to an input value for a particular field, including
comparing a particular input value to unique field values for the particular input field by
applying a plurality of similarity measures and
generating a factor vector that has one scalar for each of the unique field values;



Regarding each of instant claims 1 and 10, the claimed invention of combined claims 1 and 3 in the co-pending reference application encompasses the claimed invention of each of instant claims 1 and 10 with wording variations. Reference application claim 3 recites a neural network-based suggestion method that performs similarity field value detection. Therefore claim 3 of reference application is in essence a “species” of the generic invention of each of instant application claims 1 and 10. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). In regards to claim 11 and 19-20 they are also anticipated by claims 1 and 3 of the co-pending application for the same reasons cited above as all the limitations of claims 11, 19 and 20 can be found in the combination of claims 1 and 3 of the co-pending 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7-8, 10-11, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Li et al. (“Transferred Deep Learning for Anomaly Detection in Hyperspectral Imagery” – hereinafter referred to as Li).

Li discloses claim 1, wherein a neural network-based suggestion method, including:

determining that one or more field values in a set of field values are similar to an input value for a particular field in a fielded dataset, including comparing a particular input value to unique field values for the particular field by applying a plurality of similarity measures and generating a factor vector that has one scalar for each of the unique field values; (Li pg. 597 last paragraph to pg. 598: “In the proposed 

evaluating the factor vector using convolution filters in a convolutional neural network (CNN) to generate evaluation vectors for similarity to the unique field values; further evaluating the evaluation vectors using a fully-connected (FC) neural network to produce suggestion scalars for similarity to the particular input value (Li pg. 598 third and fourth paragraph teach that the input vector (factor vector) is evaluated using convolutional layers (filters) in a CNN to generate an average-pooling tensor (evaluation vectors), which is then evaluated using a fully connected (FC) layer to produce a detection output D(T) (prediction (suggestion) scalar.); and 

using the suggestion scalars to determine one or more suggestion candidates for the particular input value. (Li pg. 598 fourth paragraph: “Note that, since the label of “similarity” class is denoted as 0 and the one of the “dissimilarity” class is denoted as 1, the range of ri is between 0 and 1. The detection output D(T) is compared with the prescribed threshold η—if D(T )>η, the pixel T is an anomaly; otherwise normal pixel” teaches thresholding the detection output D(T) (prediction 



In regards to claim 7, Li discloses the method of claim 1, further including:
using at least one cost function to evaluate performance of the CNN and the FC neural network during training. (Li page 599 section II I teaches testing the CNND which includes the FC neural network using a cost function which are displayed in figs. 6 and 7.)

In regards to claim 8, Li discloses the method of claim 1, wherein the CNN is a one-layer CNN. (Li Fig. 2 teaches that one filter is applied directly to the input, thus rendering the neural network to be a one-layer CNN in accordance with present Specification [0046]).

In regards to claim 10, Li discloses the method of claim 1, further including:
determining which field values for a particular field in the fielded dataset are anomalous, (pg. 597 last full paragraph to pg. 598: “In this letter, an anomaly detection framework based on deep learning is proposed...In the proposed CNN-based detection (denoted as CNND), a reference image scene (from the same sensor) with labeled samples is needed, from which two types of pixel pairs are selected... during the testing process, the proposed CNND is able to recognize the center pixel as an anomaly if the one is dissimilar to its surroundings, and vice versa” teaches an anomalous pixel value (field value) detection that determines which pixel values in a set of pixel values for an image scene (a particular field) are anomalous) including comparing a particular unique field value to other unique field values for the particular field by applying a plurality of similarity measures and generating a factor vector that has one scalar for each of the unique field values; (pg. 597 last full paragraph to pg. 598: “In the proposed CNN-based detection (denoted as CNND), a reference image scene (from the same sensor) with labeled 

evaluating the factor vector using the convolution filters in the CNN to generate evaluation vectors and further evaluating the evaluation vectors using the FC neural network to produce an anomaly scalar for the particular unique field value; (pg. 598 third and fourth paragraph: “After obtaining the input samples, a deep CNN architecture is used to extract features of differences between pixel pairs, as shown in Fig. 2. CNNs represent feed-forward neural networks, which consist of various combinations of convolutional layers, average-pooling layer, and exploit local correlation patterns by enforcing a local connectivity pattern between neurons of adjacent layers. The designed CNN architecture contains 16 learnable convolutional layers and rectified linear unit layers after each convolutional layer. The convolutional layers with stride two are used to reduce the spectral dimensionality. Once the spectral dimension is achieved to a desired value (e.g., 7), a average-pooling tensor is fed into fully connected (FC) layer. To be used for classification, the chain of the CNN architecture ends in an FC network with sigmoid and label information (layer)...Note that, since the label of “similarity” class is denoted as 0 and the one of the “dissimilarity” class is denoted as 1, the range of ri is between 0 and 1. The detection output D(T) is compared with the prescribed threshold η—if D(T )>η, the pixel T is an anomaly; otherwise normal pixel” teach that the input vector (factor vector) is evaluated using convolutional 

thresholding the anomaly scalar to determine whether the particular unique field value is anomalous (pg. 598 fourth paragraph: “Note that, since the label of “similarity” class is denoted as 0 and the one of the “dissimilarity” class is denoted as 1, the range of ri is between 0 and 1. The detection output D(T) is compared with the prescribed threshold η—if D(T )>η, the pixel T is an anomaly; otherwise normal pixel” teaches thresholding the detection output D(T) (anomaly scalar) to determine whether a particular unique field value is anomalous).

In regards to claim 11, it is the system embodiment of claim 1 with similar limitation and thus rejected using the reasoning found in claim 1.
In regards to claim 17, it is the system embodiment of claim 7 with similar limitation and thus rejected using the reasoning found in claim 7.
In regards to claim 18, it is the system embodiment of claim 8 with similar limitation and thus rejected using the reasoning found in claim 8.
In regards to claim 19, it is the system embodiment of claim 10 with similar limitation and thus rejected using the reasoning found in claim 10.
In regards to claim 20, it is the non-transitory computer readable storage medium embodiment of claim 1 with similar limitation and thus rejected using the reasoning found in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Transferred Deep Learning for Anomaly Detection in Hyperspectral Imagery” – hereinafter referred to as Li) in view of Saxe et al. (“eXpose: A Character-Level Convolutional Neural Network with Embeddings For Detecting Malicious URLs, File Paths and Registry Keys” – hereinafter referred to as Saxe) in view of Parada San Martin et al. (US 2015/0127594 A1 – hereinafter referred to as Parada) and further in view of Culbertson et al. (US 2013/0282645 A1 – hereinafter referred to as Culbertson).

	In regards to claim 2, Li discloses the method of claim 1 but fails to disclose wherein the plurality of linguistic similarity measures include semantic similarity, syntactic similarity, soundex similarity, character-by-character format similarity, field length similarity, and dataset frequency similarity.
Saxe teaches wherein the plurality of linguistic similarity measures include semantic similarity and character-by-character format similarity (Saxe pg. 6 fifth paragraphs: “Embedding layer is optimized jointly with the rest of the model through back- propagation, optimizing the individual characters’ embedding vectors to be more reflective of their semantic meaning, resulting in pairs of semantically similar characters being embedded closer to each other if they have similar attributes (e.g. they are both uppercase, both control characters, etc.)”). 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to modify the teachings of Li with Saxe in order to incorporate a plurality of similarity measures include semantic and character-by-character as both references deal with analysis  using deep neural networks and the benefit of doing so is that it allows for “a deep learning approach to a number of security detection problems, that directly works on raw inputs to detect maliciousness” as suggest by Saxe on pg. 2 in the second paragraph.

Li  in view of Saxe does not appear to explicitly teach syntactic similarity, soundex similarity, field length similarity, and dataset frequency similarity.

Parada teaches syntactic similarity (pg. 5 [0073]: “In some implementations, the acoustic modeling module scores a key phrase based on the order of the words or sub-word units in the key phrase...The acoustic modeling module 206 may generate a posterior probability vector for each set of four continuous feature vectors where the posterior probability vector includes scores that represent the similarity of the feature vectors to the key phrase and any other keywords or key phrases”). 

Li in view of Saxe in view of Parada does not appear to explicitly teach soundex similarity, field value length similarity, and dataset frequency similarity.
Culbertson teaches soundex similarity, field value length similarity, and dataset frequency similarity ([0039]: “At 104, a database can be populated with words, possible word variants, and respective probabilities or weights. The possible word variants can include phonetically similar words, orthographically similar words, or words that are similar to the received word, but include one or more transcription errors. The phonetically similar words can be created using a phonetic matching algorithm, such as Soundex”  teaches soundex similarity;  [0003]: “A similarity measure can be calculated by dividing the total length of the common substrings by the minimum, maximum, or average lengths of the two original strings” teaches string length similarity (field value length similarity);  [0034] “the name distribution (e.g., the percentage of the total names that are a given name) is similar to the distribution in the U.S. Census” teaches dataset distribution (frequency) similarity).
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to modify the teachings of Li in view of Saxe in further view of Parada with that of Culbertson because all the references are directed to data analysis using similarity measures.  The benefit to doing so it that creates a more effective system by leveraging the “combination of string 

In regards to claim 12, it is the system embodiment of claim 2 with similar limitation and thus rejected using the reasoning found in claim 2.


Claims 3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Transferred Deep Learning for Anomaly Detection in Hyperspectral Imagery” – hereinafter referred to as Li) in view of Saxe et al. (“eXpose: A Character-Level Convolutional Neural Network with Embeddings For Detecting Malicious URLs, File Paths and Registry Keys” – hereinafter referred to as Saxe)

In regard to claim 3, Li disclose the method of claim 1 but fails to disclose further including constructing an input to the CNN by column-wise arranging one or more factor vectors in an input matrix.
Saxe teaches constructing an input to the CNN by column-wise arranging one or more factor vectors in an input matrix. (Sax fig. 1 teacehs wherein the input matrix is construction in column wise manner.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to modify the teachings of Li with Saxe as both references deal with analysis using deep neural networks and the benefit of doing so is that it allows for data to input in a variety in of ways and forms.

In regards to claim 9, Li discloses the method of claim 1, but does not appear to explicity disclose wherein the CNN is a two-layer CNN.

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to modify the teachings of Li with Saxe as both references deal with analysis using deep neural networks and the benefit of doing so allows the filter to be adjusted in accordance to the length of input as suggest in Saxe para. [0046] which creates a more efficient network.

In regards to claim 13, it is the system embodiment of claim 3 with similar limitation and thus rejected using the reasoning found in claim 3.


Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125